Case 1:19-cv-03576-PAB Document 1 Filed 12/17/19 USDC Colorado Page 1 of 5




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

Civil Action No.

UNITED STATES OF AMERICA,

                 Plaintiff,

v.

2014 FORD F-250 VIN: 1FT7W2BT8EEB02544,

           Defendant.
_____________________________________________________________________

              VERIFIED COMPLAINT FOR FORFEITURE IN REM
_____________________________________________________________________

       The United States of America, by and through United States Attorney Jason R.

Dunn and Assistant United States Attorney Laura B. Hurd, pursuant to Supplemental

Rules for Admiralty, Maritime and Asset Forfeiture Claims G(2), states:

                                  JURISDICTION AND VENUE

       1.        The United States of America (“the United States”) has commenced this

action pursuant to the civil forfeiture provisions of 21 U.S.C. § 881(a)(6), seeking forfeiture

of defendant property based upon violations of 21 U.S.C. § 801, et seq. This Court has

jurisdiction under 28 U.S.C. '' 1345 and 1355.

            2.      Venue is proper under 28 U.S.C. ' 1395, as the defendant property is

located, and some of the acts described herein occurred, in the District of Colorado.

                                   DEFENDANT PROPERTY

       3.        Defendant property is more fully described as:

            a.    2014 FORD F-250 VIN: 1FT7W2BT8EEB02544 (herein “2014 Ford”),

                                              1
Case 1:19-cv-03576-PAB Document 1 Filed 12/17/19 USDC Colorado Page 2 of 5




was purchased on May 8, 2019, and is registered to Rolando Garcia at 49200 East U.S.

Highway 50 Bypass, Avondale, Colorado. Defendant 2014 is currently being held by

the U.S. Marshals Service in Denver, Colorado. Upon information and belief,

defendant 2014 Ford is unencumbered.

                            FACTUAL BASIS FOR FORFEITURE

      4.     On July 17, 2019, investigators conducted search warrants at four

residential properties, including 49200 East U.S. Highway 50 Bypass, Avondale,

Colorado. Records indicated that this property had been using a high amount of energy

since August 2017, which is consistent with a large indoor marijuana grow.

      5.     Upon searching the residence, investigators found evidence of a large

illegal marijuana grow, including 53 plants, grow equipment, and five bags of dried

marijuana. Investigators also discovered $48,000.00 in United States currency inside

two sealed PVC pipes, located in a living room closet, and defendant 2014 Ford.

      6.     Mildrey Alfonso, Carlos Garcia-Rodriguez, and Rolando Garcia were

present during the search, and were the only residents.

      7.     Mildrey Alfonso and Carlos Garcia-Rodriguez were subsequently arrested,

and Garcia-Rodriguez was charged with illegal marijuana cultivation of over 30 plants.

      8.     Rolando Garcia spoke to investigators and said that he had lived at the

residence for two years, and that he had no source of legitimate income.

      9.     According the Colorado state wage reports, Rolando Garcia has no

reported wages. Defendant 2014 Ford was purchased on May 8, 2019, and is registered

to Rolando Garcia.


                                           2
Case 1:19-cv-03576-PAB Document 1 Filed 12/17/19 USDC Colorado Page 3 of 5




                                   CONCLUSION

       10.    Based on the facts and circumstances described above, evidence shows

that defendant 2014 Ford was purchased with funds derived from the illegal cultivation

and distribution of marijuana.




                                          3
Case 1:19-cv-03576-PAB Document 1 Filed 12/17/19 USDC Colorado Page 4 of 5




                            VERIFICATION OF JASON DEL TORO
             SPECIAL AGENT. DRUG ENFORCEMENT ADMINISTRATION


       I, Special Agent Jason Del Tore, hereby state and aver under the pains and

penalties of perjury that 1 have read the foregoing Factual Basis for Forfeiture and that
the facts and information contained therein are true.



                                                Jason Del Toro
                                                Special Agent-Drug Enforcement
                                                Administration



STATE OF COLORADO                      )
                                       )ss
COUNTY OF j^/                          )


       The foregoing was acknowledged before me this /^ day of December 2019 by
Jason Del Toro, Special Agent, Drug Enforcement Administration.



      CHACE J. PASSANANTE
          NOTARY PUBLIC                        'Notary Public - Colorado       /   /
       STATE OF COLORADO
     NOTARY ID 20084005871                      My Commission Expires:         fjf
    My Commission Expires 02-19-2020
Case 1:19-cv-03576-PAB Document 1 Filed 12/17/19 USDC Colorado Page 5 of 5




                               FIRST CLAIM FOR RELIEF

      11.    The Plaintiff repeats and incorporates by reference the paragraphs above.

      12.    By the foregoing and other acts, defendant 2014 Ford is property derived

from proceeds furnished or intended to be furnished by any person in exchange for a

controlled substance, proceeds traceable to an exchange of a controlled substance, or

from money used, or intended to be used to facilitate a violation of 21 U.S.C. § 801, et

seq. Therefore, defendant 2014 Ford is forfeitable to the United States pursuant to 21

U.S.C. § 881(a)(6).

      WHEREFORE, the United States prays for entry of a final order of forfeiture for the

Defendant property in favor of the United States, that the United States be authorized to

dispose of the defendant property in accordance with law, and that the Court enter a

finding of probable cause for the seizure of the defendant property and issue a Certificate

of Reasonable Cause pursuant to 28 U.S.C. ' 2465.

      DATED this 17th day of December, 2019.

                                                Respectfully submitted,

                                                JASON R. DUNN
                                                United States Attorney

                                             By: s/ Laura B. Hurd
                                                 Laura B. Hurd
                                                 Assistant United States Attorney
                                                 1801 California Street, Ste. 1600
                                                 Denver, Colorado 80202
                                                 Telephone: (303) 454-0100
                                                 Fax: (303) 454-0402
                                                 E-mail: laura.hurd@usdoj.gov
                                                 Attorney for Plaintiff



                                            5
